     Case 18-09108-RLM-11           Doc 56 Filed 12/10/18 EOD 12/10/18 18:59:49                  Pg 1 of 3
                                  SO ORDERED: December 10, 2018.




                                  ______________________________
                                  Robyn L. Moberly
                                  United States Bankruptcy Judge




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION


    In re:                                                  Chapter 11
                            1
    USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                                   Debtor.


    ORDER GRANTING ON AN INTERIM BASIS DEBTOR’S EMERGENCY MOTION FOR
    ORDER (I) APPROVING COMMERCIAL CARD AGREEMENT WITH PNC BANK; (II)
     AUTHORIZING THE DEBTOR TO PERFORM ALL POST-PETITION OBLIGATIONS
      THEREUNDER PURSUANT TO SECTION 364(c) OF THE BANKRUPTCY CODE;
                      AND (III) GRANTING RELATED RELIEF

             This Matter came before the Court on the Debtor’s Motion For Order (I) Approving Commercial

Card Agreement With PNC Bank; (II) And Authorizing The Debtor To Perform All Post-Petition

Obligations Thereunder Pursuant To Section 364(c) Of The Bankruptcy Code (the “Motion”)2 filed by

USA Gymnastics (the “Debtor”) for an order pursuant to sections 105 and 364 of title 11 of the United

States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), Rule 6003 of the Federal Rules of



1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
2 All capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.
Case 18-09108-RLM-11          Doc 56      Filed 12/10/18     EOD 12/10/18 18:59:49         Pg 2 of 3



Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule B-9013-3 of the Local Rules of the

United States Bankruptcy Court for the Southern District of Indiana; and upon consideration of

the Declaration of James Scott Shollenbarger; and the Court finds that (i) it has jurisdiction over

this matter pursuant to 28 U.S.C. §§ 157 and 1334; (ii) this matter is a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2); (iii) the relief requested in the Motion is in the best interests of

the Debtor, its estate, and creditors, and any party in interest; and after due deliberation, and good

and sufficient cause appearing therefore, the Court hereby determines the Motion should be

GRANTED.

       IT IS HEREBY ORDERED that:

       1. The Motion is granted.

       2. The Debtor is authorized on an interim basis to continue using the Purchase Cards

subject to the terms and conditions of the Purchase Card Agreement, including the payment of any

service fees incurred in connection therewith, and to pay any prepetition amounts related thereto.

The Bank is granted a first lien on the Collateral Account to secure all obligations arising from the

Debtor’s use of the Purchase Cards, and to enter into appropriate collateral documentation in

connection therewith. Upon any default, the card issuer may offset any card obligations against

such cash collateral without further Court order.

       3. The Purchase Card Agreement (as defined in the Motion) attached as Exhibit B to the

Motion is approved on an interim basis.

       4. A final hearing on the approval of the Purchase Card Agreement will be held on January

16, 2019 at 1:30 p.m. (Prevailing Eastern Time).
Case 18-09108-RLM-11         Doc 56     Filed 12/10/18     EOD 12/10/18 18:59:49        Pg 3 of 3



       5. The Court retains jurisdiction with respect to all matters arising from or related to the

implementation or interpretation of this Order.

                                                  ###




                                                   3
